[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT

                                             

No. 97-1560

                         JOSE R. FUENTES,

                      Plaintiff, Appellant,

                                v.

                  UNITED STATES POSTAL SERVICE,

                       Defendant, Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                             

                              Before

                      Selya, Circuit Judge,                                                    

                 Campbell, Senior Circuit Judge,                                                         

                    and Lynch, Circuit Judge.                                                      

                                             

     Ferdinand Vargas, on brief for appellant.                               
     Guillermo  Gil,  United  States   Attorney,  and  Fidel   A.                                                                           
Sevillano Del-R o, Assistant United States Attorney, on brief for                           
appellee.

                                             

                        December 10, 1997

                                             

          Per  Curiam.   The plaintiff  in  this case,  who is  a                    Per  Curiam.                               

former  employee of  the  United  States  Postal  Service,  seeks

reinstatement   and  various  other  kinds  of  relief  from  the

defendant.  We have carefully read the parties' briefs, evaluated

their legal arguments,  and studied the papers  in the case.   We

conclude, on whole-record review, that this is a suitable case in

which  to act upon our long-held belief  that "when a lower court

produces a  comprehensive, well-reasoned  decision, an  appellate

court  should refrain from writing at length to no other end than

to  hear its  own words  resonate."   Lawton v.  State Mut.  Life                                                                           

Assur. Co. of Am., 101 F.3d  218, 220 (1st Cir. 1996); accord  In                                                                           

re San Juan Dupont Plaza Hotel Fire  Litig., 989 F.2d 36, 38 (1st                                                     

Cir. 1993).  Hence, we  affirm the judgment for substantially the

reasons set forth  in the lower court's thoughtful  opinion.  See                                                                           

Fuentes v. United  States Postal Serv.,  No. 92-1658 (SEC),  slip                                                

op. (D.P.R. Jan. 23, 1997 (unpublished).   We need go no further.

The judgment below is summarily affirmed.  See 1st Cir. R. 27.1.                                                        

          Affirmed.                    Affirmed.                            

                                2